Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 16, 2017                                                                                    Stephen J. Markman,
                                                                                                                 Chief Justice

  155981                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                          Kurtis T. Wilder,
                                                                                                                      Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                                 SC: 155981
                                                                    COA: 330145
                                                                    Monroe CC: 14-041399-FH
  ROBERT ERWIN STUMPMIER,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the April 25, 2017
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we REVERSE that part of the Court of Appeals
  judgment holding that the defendant failed to raise an effective challenge to the
  information contained in his presentence investigation report (PSIR), where defendant
  asserts a lack of record evidence that he distributed child sexually abusive material. We
  REMAND this case to the Monroe Circuit Court for consideration of the defendant’s
  challenge to the accuracy of information contained in the PSIR. In all other respects,
  leave to appeal is DENIED, because we are not persuaded that the remaining questions
  presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 16, 2017
           p1115
                                                                               Clerk